UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7635


ANTONIO LORENZO KELLEY,

                Plaintiff – Appellant,

          v.

MOTSUMI MOJA, Medical Doctor; CORRECT CARE SOLUTIONS,
(CCS); CORIZON, Medical; RIVERSIDE REGIONAL JAIL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:16-cv-00704-REP)


Submitted:   January 24, 2017             Decided:   February 9, 2017


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Lorenzo Kelley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antonio Lorenzo Kelley appeals the district court’s order

dismissing without prejudice this 42 U.S.C. § 1983 (2012) action

for failure to comply with a court order.          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.          Kelley v. Moja, No.

3:16-cv-00704-REP (E.D. Va. Nov. 10, 2016).           We deny Kelley’s

motion   to   appoint   counsel   and   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    2